Huron County, No. H-93-24. This cause is pending before the court as an appeal from the decision of the Court of Appeals for Huron County denying appellant’s application for reopening under App.R. 26(B). Appellant filed his notice of appeal on May 28, 1996; however, appellant did not file a memorandum in support of jurisdiction. Under S.Ct.Prac.R. II(1)(A)(2), an appeal from the decision of a court of appeals under App.R. 26(B) shall be designated as a claimed appeal of right and, under S.Ct.Prac.R. II(2)(A)(1), if an appeal is a claimed appeal of right, the appellant shall file a memorandum in support of jurisdiction at the time the notice of appeal is filed. Section 2(A)(1) further prescribes that the failure to file the memorandum in support of jurisdiction within the forty-five-day time period for perfecting the appeal divests the Supreme Court of jurisdiction to hear the appeal. Whereas appellant did not file a memorandum in support of jurisdiction within the time period for perfecting his appeal,
IT IS ORDERED by the court, sua sponte, that this cause be and hereby is, dismissed for want of jurisdiction.